IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  May 13, 2009
                                No. 08-60289
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

GURCHARAN SINGH; VARINDER JEET KAUR

                                            Petitioners

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                              BIA No. A91 577 784
                              BIA No. A78 885 074


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Petitioner Gurcharan Singh, a native and citizen of India, petitions for our
review of an order from the Board of Immigration Appeals (BIA). That order
dismissed Singh’s appeal of the immigration judge’s (IJ) denial of applications
for asylum, cancellation of removal, withholding of removal, relief under the
Convention Against Torture (CAT), as well as denial of Singh’s request for
voluntary departure.    Singh’s wife, Varinder Jeet Kaur, sought derivative


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60289

benefits under Singh’s asylum application.       Kaur did not, however, file a
separate application for withholding of removal and does not challenge the IJ’s
determination that she has waived the filing of that application.
      We review the BIA’s rulings of law de novo and its findings of fact for
substantial evidence. Zhu v. Gonzales, 493 F.3d 588, 594 (5th Cir. 2007). Under
the substantial-evidence standard, reversal is improper unless we decide “not
only that the evidence supports a contrary conclusion, but also that the evidence
compels it.” Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006) (internal
quotation marks and citation omitted); 8 U.S.C. § 1252(b)(4)(B) (“administrative
findings of fact are conclusive unless any reasonable adjudicator would be
compelled to conclude to the contrary”).     “The applicant has the burden of
showing that the evidence is so compelling that no reasonable factfinder could
reach a contrary conclusion.” Chen, 470 F.3d at 1134. We apply this standard
when reviewing determinations regarding asylum, withholding of removal, and
relief under the CAT. See id.
      The BIA found no clear error in the IJ’s determination that Singh is
statutorily ineligible for asylum because of his failure to file his asylum
application within one year following his arrival in the United States or his
failure to demonstrate either that changed circumstances affected his eligibility
for that asylum or extraordinary circumstances prevented him from timely filing
his application. We lack jurisdiction to review a determination of timeliness that
is based on findings of fact, as is the case here. Zhu, 493 F.3d at 594-95;
Nakimbugwe v. Gonzales, 475 F.3d 281, 284 (5th Cir. 2007).
      In any event, the evidence does not compel the conclusion that Singh was
persecuted or had a well-founded fear of persecution because he is a Sikh. See
Jukic v. I.N.S., 40 F.3d 747, 749 (5th Cir. 1994); Faddoul v. INS, 37 F.3d 185,
188 (5th Cir. 1994). The record reflects that Singh was questioned by Indian
authorities only once, during which time he was not physically restrained or
harmed in any way. Further, although the authorities attempted to question

                                        2
                                  No. 08-60289

him after his release, there is no evidence that the authorities threatened him
or any member of his family with physical harm.
      The evidence does not compel the conclusion that Singh, who was
questioned but once by Indian authorities more than twelve years ago and who
was never physically mistreated by Indian authorities, would be subjected to any
persecution, much less to torture. Thus, Singh cannot meet the more stringent
standard for withholding of removal or relief under the CAT. See Eduard v.
Ashcroft, 379 F.3d 182, 186 n.2 (5th Cir. 2004).
      We lack jurisdiction to review Singh’s claim that the BIA erred in denying
a request for the discretionary relief of voluntary departure.        8 U.S.C. §
1252(a)(2)(B); Eyoum v. INS, 125 F.3d 889, 891 (5th Cir. 1997). We also lack
jurisdiction to review the BIA’s denial of Singh’s application for cancellation of
removal under 8 U.S.C. § 1229b. 8 U.S.C. § 1252(a)(2)(B)(i); Sung v. Keisler, 505
F.3d 372, 377 (5th Cir. 2007); Rueda v. Ashcroft, 380 F.3d 831, 831 (5th Cir.
2004). Singh does not raise a constitutional claim or a question of law but
instead contends that the IJ and the BIA failed to weigh the relevant factors in
determining whether he had demonstrated extremely unusual hardship. Such
a discretionary determination falls squarely within the jurisdictional bar of
§ 1252(a)(2)(B), so we are without jurisdiction to review the BIA’s determination.
See Rueda, 380 F.3d at 831.
      Finally, Singh has failed to challenge, either before the BIA or in his
petition for review, the IJ’s denial of his wife’s cancellation of removal claim.
This issue is thus deemed waived. See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th
Cir. 2004)(issues not raised in petition for review are waived); see also Wang v.
Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001)(this court lacks jurisdiction to
review claims not raised to the BIA).
      Accordingly, the petitioners’s petition for review is DENIED in part and
is DISMISSED in part for lack of jurisdiction.



                                        3